Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143054                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LORI MAINKA,                                                                                             Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 143054
                                                                    COA: 299141
                                                                    Alpena CC: 10-003203-NI
  CODY LAPCZYNSKI, GARY
  LAPCZYNSKI, and AUTO-OWNERS
  INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 1, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
           t0928                                                               Clerk